UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1409


SUSAN W. VAUGHAN, an individual,

                     Plaintiff - Appellant,

              v.

SHANNON FOLTZ, an individual; SAMANTHA HURD, an individual; KRISTEN
HARRIS, an individual; KATHLYN ROMM, an individual; RAY MATUSKO;
STEPHANIE RYDER, an individual; CHUCK LYCETT, an individual; MELANIE
CORPREW, an individual; JAY BURRUS, an individual; OFFICER DOE, an
individual; DOES 3-10; MELISSA TURNAGE; KATHERINE MCCARRON;
OFFICER MIKE SUDDUTH; OFFICER CARL WHITE; DOUG DOUGHTIE, an
individual,

                     Defendants - Appellees,

              and

HON. ROBERT TRIVETTE, an individual; MEADER HARRISS, an individual;
HON. AMBER DAVIS, an individual; COURTNEY HULL, an individual; ASST.
DIST. ATTORNEY EULA REID, an individual; DARE COUNTY; CURRITUCK
COUNTY; KILL DEVIL HILLS; SUSAN HARMON-SCOTT, an individual;
MERLEE AUSTIN, an individual,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
New Bern. Louise W. Flanagan, District Judge. (2:16-cv-00061-FL)


Submitted: September 21, 2020                                   Decided: October 9, 2020
Before KING, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan W. Vaughan, Appellant Pro Se. Kathryn Hicks Shields, Assistant Attorney General,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;
Christopher J. Geis, WOMBLE BOND DICKINSON (US) LLP, Winston-Salem, North
Carolina; Dan M. Hartzog, Jr., HARTZOG LAW GROUP, Cary, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Susan W. Vaughan appeals the district court’s orders accepting the recommendation

of the magistrate judge, dismissing a portion of Vaughan’s 42 U.S.C. § 1983 complaint

under 28 U.S.C. § 1915(e)(2)(B), and denying relief on the remainder of Vaughan’s

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Vaughan v. Foltz, No. 2:16-cv-00061-

FL (E.D.N.C. Oct. 27, 2017 & Mar. 19, 2019). We deny as moot Vaughan’s motion to file

electronically, and we dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3